     7:18-cv-02927-JDA       Date Filed 06/21/19    Entry Number 35       Page 1 of 42




                          UNITED STATES DISTRICT COURT
                           DISTRICT OF SOUTH CAROLINA
                              SPARTANBURG DIVISION

Regina Robinson, on behalf of herself
                                )                 CA No. 7:18-cv-02927-JDA
and all others similarly situated,
                                )
                                )
                    Plaintiff,  )
                                )
       v.                       )                 FINAL APPROVAL ORDER
                                )                 OF CLASS ACTION SETTLEMENT
Carolina First Bank NA,         )
                                )
                    Defendant.  )
_______________________________ )

       Pending before the Court1 are Plaintiff’s unopposed motions for final approval of

class action Settlement [Doc. 27], approval of attorneys’ fees and costs [Doc. 28], and

approval of the Service Award to Plaintiff [Doc. 29]. At the final fairness hearing held on

June 18, 2019, the Court granted the pending motions in their entirety and now issues this

Opinion and Order explaining its rulings. Accordingly, for the reasons explained below, the

Court certifies the Settlement Class; approves the Settlement Agreement as fair,

reasonable, and adequate under Rule 23(e); approves Class Counsel’s request for

attorneys’ fees in the amount of $150,000 and reimbursement of expenses in the amount

of $19,329.76; approves payment of the Service Award to the Class Representative,

Regina Robinson, in the amount of $15,000; and dismisses this action with prejudice.

                                     BACKGROUND

       The factual and legal background for this class action are set out in detail in the

Court’s Preliminary Approval Order [Doc. 19 at 2–3], as well as the parties’ Motion for

       1
       This matter is before the undersigned United States Magistrate Judge pursuant to
Local Civil Rule 73.02(B)(1), D.S.C.; 28 U.S.C. § 636(c); the parties’ consent to disposition
by a magistrate judge [Doc. 13]; and the Order of reference by the Honorable Donald C.
Coggins, Jr., dated November 14, 2018 [Doc. 15].
     7:18-cv-02927-JDA        Date Filed 06/21/19      Entry Number 35       Page 2 of 42




Preliminary Approval and supporting attachments [Docs. 8; 8-1; 8-2] and the parties’

Motion for Final Approval and supporting attachments [Docs. 27; 27-1; 27-2]. The Court

provides only a brief summary of the Class Action Settlement Agreement and the Notice

Plan, relevant to the motions now pending before the Court.

I.     Factual and Procedural History

       Regina Robinson (“Plaintiff” or “Class Representative”), brought this class action,

on behalf of herself and all others similarly situated, pursuant to Title VII of the Civil Rights

Act of 1964, 42 U.S.C. § 2000e, et seq. (“Title VII”), alleging that Carolina First Bank, N.A.

(“Defendant” or “Bank”), employed a screening policy in its hiring practices that resulted

in discrimination on the basis of race. [Doc. 1.] The parties reached a settlement

regarding Plaintiff’s claims, which is set forth in a Joint Stipulation of Settlement and

Release [Doc. 8-2 at 9–33] (the “Settlement Agreement”).

       By Order dated February 14, 2019 (“Preliminary Approval Order”), the Court granted

preliminary approval of the class action Settlement, conditionally certified the Settlement

Class, appointed Plaintiff as Class Representative, appointed Plaintiff’s counsel as Class

Counsel, and approved the parties’ proposed Notice Plain, including the Claim Form [Doc.

8-2 at 35–39] and Notice of Proposed Settlement of Class Action Lawsuit and Fairness

Hearing [Doc. 8-2 at 41–49] (together the “Notice and Claim Forms”). [Doc. 19.] The

relevant terms of the Settlement Agreement and Court-approved Notice Plan are

summarized below.




                                               2
      7:18-cv-02927-JDA      Date Filed 06/21/19     Entry Number 35      Page 3 of 42




II.    The Settlement Agreement

       Plaintiff and Defendant executed the Settlement Agreement on September 26,

2018. [Doc. 8-2 at 9–33.] In summary, the Settlement Agreement provides as follows.

       A.     The Class

       For settlement purposes, the Court conditionally approved the following Settlement

Class, as contained in the Settlement Agreement:

              All African-American applicants for employment to Carolina
              First Bank who were coded by Defendant as having been
              rejected for adverse credit from April 29, 2010, to April 30,
              2011.

The parties determined the Class includes 375 Class Members. [Doc. 27-2 at 42.]

       B.     The Settlement Fund

       The Settlement Agreement creates a settlement fund in the amount of $450,000.00

(“Gross Settlement Amount”), which covers (1) payments to Class Members (including

Plaintiff) who timely filed valid Claim Forms (the “Claimants”), (2) Court-approved attorneys’

fees and costs, (3) Settlement Administrative Costs,2 and (4) a Court-approved Service

Award of $15,000.00 to Plaintiff. [Doc. 8-2 at 21–23 §§ 3.1(A), 3.1(B), 3.2, 3.3.] Pursuant

to the Settlement Agreement, all Claimants who timely submitted a properly completed




       2
        Settlement Administrative Costs are defined as all settlement administrative fees,
costs, and expenses incurred by the Settlement Claims Administrator. The Settlement
Agreement provides a formula for how the Settlement Administrative Costs will be paid.
[Doc. 8-2 at 21 § 3.1(B).]

                                              3
     7:18-cv-02927-JDA         Date Filed 06/21/19     Entry Number 35      Page 4 of 42




Claim Form will recover a share of the Net Settlement Fund,3 pursuant to the following

allocation formula:

               (1)      All Claimants who aver on their timely submitted and
                        properly completed Claim Form that they were
                        employed at the time of their application for
                        employment with Defendant will receive a flat payment
                        of at least $100.00 up to a cap of $2,500, distributed on
                        a pro rata basis after funds are distributed to the
                        unemployed Claimants set forth in subsection (2).

               (2)      All Claimants who aver on their timely submitted and
                        properly completed Claim Form that they were not
                        employed at the time of their application for
                        employment with Defendant will receive a flat payment
                        of up to $1,000 per month for each month of Claim
                        Form certified unemployment, up to a cap of $25,000.

[Id. at 23 § 3.5(B).]

       The above allocation formula was determined by the parties to fairly and adequately

compensate Class Members based on the status of their employment at the time they

applied for a position at the Bank. [Id. at 6 ¶ 20.] Those applicants that were unemployed

at the time of application receive more compensation than applicants who were employed,

in order to address the relative hardships of being denied employment with the Bank. [Id.]

In the event the total amount claimed by Claimants exceeds the available funds in the Net

Settlement Fund, each Claimant’s share of the Net Settlement Fund will be subject to a pro

rata reduction. [Id. at 23 § 3.5(c).] Any funds remaining from any unclaimed checks will




       3
       The “Net Settlement Fund” is defined by the Settlement Agreement as the
remainder of the Gross Settlement Amount ($450,000.00) after deductions for Court-
approved attorneys’ fees (not to exceed one-third of the Gross Settlement Amount) plus
actual costs incurred by Class Counsel and a Court-approved Service Award (of
$15,000.00) to the Named Plaintiff.

                                                4
       7:18-cv-02927-JDA      Date Filed 06/21/19     Entry Number 35       Page 5 of 42




be donated to the Community Empowerment Fund, the cy pres designee. [Id. at 6 ¶ 21;

id. at 10, 22 §§ 1.3, 3.1(F).] There is no reversion to Defendant. [Id. at 6 ¶ 21.]

        C.     Release

        The Settlement Agreement provides that Class Members who have not opted out,

completed the Claim Form, or otherwise complied with the Notice and Claim Forms, will

fully, finally, and forever release Defendant from all claims concerning:

               (i) the claims and facts alleged in the Litigation (or in the EEOC
               Action or Named Plaintiff’s underlying EEOC charge, Charge
               Number 436-2011- 00409, or in the EEOC’s Determination in
               the EEOC Action), or (ii) their application for employment with
               Carolina First Bank during the class period, including, without
               limitation whatsoever, any and all claims, causes of action or
               rights under Title VII of the Civil Rights Act of 1964, 42 U.S.C.
               §§ 2000e, et seq., or any other federal, state or local law,
               regulation or ordinance prohibiting employment discrimination
               (the “Released Claims”).

[Id. at 24 § 4.1(A).]

III.    The Notice Plan and Class Member Response

        Pursuant to the Notice Plain approved by this Court in the Preliminary Approval

Order, the parties and the Settlement Claims Administrator gave direct notice of their

proposed Settlement to the Settlement Class Members; the Settlement Claims

Administrator received and processed 108 claims returned by those Class Members. [Doc.

27-2 at 7.] The Notice Plain was designed to reach identified Class Members through

First-Class Mail. [Doc. 19 at 30.] The parties hired Rust Consulting, Inc. (the “Settlement

Claims Administrator”) to provide notification services for this action pursuant to the Notice

Plan. [Doc. 27-2 at 40.] The parties provided the Settlement Claims Administrator with a

mailing list (the “Class List”) containing Class Member’s names, Social Security Numbers,


                                               5
      7:18-cv-02927-JDA      Date Filed 06/21/19    Entry Number 35       Page 6 of 42




last known mailing address, and phone numbers, along with other information. [Id. at 42.]

The Settlement Claims Administrator processed and updated the Class List using the

National Change of Address Database. [Id.] The Settlement Claims Administrator mailed

Class Notices to all 375 Class Members identified in the Class List via First Class Mail on

March 7, 2019, attempted other rounds of mailing and re-mailing of the Class Notices at

later dates, performed address traces of Class Members for Class Notices that were

returned as undeliverable, and mailed reminders to Class Members of relevant deadlines.

[Id.] The Settlement Claims Administrator was unable to mail Class Notices to 17 Class

Members as they were returned undeliverable after the address traces and re-mailings.

[Id. at 43.]

        The Class Notices contained information about the nature of the action, the

definition of the Class, the Class’s claims against the Bank, the Settlement’s terms, how

Class Members could receive a payment, how to opt out of the Settlement, how to object

to the Settlement, the details of the fairness hearing, the binding effect of the judgment on

Class Members, and other pertinent information. [Doc. 27-2 at 48–57.] In addition to the

mailed Class Notices, the Settlement Claims Administrator also obtained a toll-free

telephone number, a facsimile number, an email address, and a class action website,

www.CarolinaFirstBankJobApplicantSettlement.com. [Id. at 41.] The website provided

copies of the Class Notice, the Preliminary Approval Order, and the Settlement Agreement

for viewing, downloading and/or printing, and allowed Class Members to securely submit

a Claim Form online. [Id.]




                                             6
     7:18-cv-02927-JDA       Date Filed 06/21/19     Entry Number 35       Page 7 of 42




       In order to receive an award under the Settlement Agreement, Class Members were

required to file a Claim Form with the Settlement Claims Administrator. Claim Forms,

attached to the mailed Class Notices and available online, explained how to fill out the

Claim Form and further explained that the Form had to be returned on or before May 6,

2019. [Id. at 45.]

       In response to the notice provided to Class Members, 108 valid Claim Forms were

filed with the Settlement Claims Administrator, of which 38 Class Members were

unemployed and 70 Class Members were employed for purposes of the Allocation

Formula. [Id. at 7, 45]. Further, no Class Members filed objections in response to the

notice and no Class Members opted out. [Id. at 45–46.]

       Additionally, the Settlement Claims Administrator was contacted by 55 individuals

who self-identified as meeting the criteria for membership in the Class (“self-ids”), but who

were not included by Defendant in the Class List. [Id. at 43.] The Settlement Claims

Administrator forwarded the information regarding these 55 self-ids to Class Counsel and

Defendant’s counsel to determine if the self-ids met the criteria for Class membership. [Id.]

The Settlement Claims Administrator requested further information from certain self-id

individuals. [Id.] In the end, it was determined that none of the self-ids met the criteria for

membership in the Class. 4 [Id. at 44.]



       4
        At the fairness hearing, the Court asked Class Counsel for an explanation as to
why so many individuals self-identified as Class Members and why none of them were
determined to meet the criteria for Class membership. Class Counsel explained that these
individuals did not meet the criteria based on a review of the records provided by
Defendant as well as any documentation provided by the self-ids. Class Counsel stated
that the notice published on the class action website likely engendered the substantial
response by the self-ids.

                                              7
      7:18-cv-02927-JDA      Date Filed 06/21/19   Entry Number 35      Page 8 of 42




IV.    Motion for Final Approval and Fairness Hearing

       On June 3, 2019, Plaintiff moved for final approval of the Settlement, an award of

attorneys’ fees and costs, and a Service Award for the Class Representative, all pursuant

to the Settlement Agreement and the Court’s Preliminary Approval Order. [Docs. 27, 28,

29.] Defendant consents to the motions.

       On June 18, 2019, pursuant to Federal Rule 23(e)(2), this Court held a fairness

hearing.   [Doc. 33.]   At the fairness hearing, Class Counsel presented the above-

referenced motions and the Court questioned the parties about the notice provided to

Class Members pursuant to the Notice Plan; the claims process administered by the

Settlement Claims Administrator, including resolution of the self-ids’ claims; the adequacy

of Settlement, including the expected distribution of the Settlement Fund based on the

number of Claims Forms filed in light of the allocation formula; the Class Representative’s

contributions to this action and entitlement to a Service Award; and Class Counsel’s

requested attorney’s fees and costs. No objectors appeared at the fairness hearing. The

Court orally granted final approval of the Settlement Agreement and Class Counsel’s

requested Service Award for the Class Representative and attorney’s fees and costs. The

analysis below clarifies the basis for the Court’s findings and conclusions.

                                       ANALYSIS

I.     Class Certification

       The Court must determine whether to grant final certification of the Settlement

Class. As noted, Plaintiff alleges that Defendant used a credit check screening process

that systematically eliminated qualified African Americans from jobs based on their race



                                            8
     7:18-cv-02927-JDA       Date Filed 06/21/19     Entry Number 35       Page 9 of 42




in violation of Title VII. As provided in the Settlement Agreement, the Settlement Class

consists of “[a]ll African-American applicants for employment to Carolina First Bank who

were coded by Defendant as having been rejected for adverse credit from April 29, 2010,

to April 30, 2011.” [Doc. 8-2 at 11 ¶ 1.7.] The parties agree that there are approximately

375 class members in this Settlement Class. [Doc. 27-2 at 42.]

       A.     Legal Standard

       Class certification and approval of a class settlement are governed by Rule 23 of

the Federal Rules of Civil Procedure.        Plaintiff bears the burden of showing by a

preponderance of the evidence that class certification is appropriate under Rule 23. Wal-

Mart Stores, Inc. v. Dukes, 564 U.S. 338, 350–351 (2011). To certify the Class, Plaintiff

must demonstrate that the proposed class certification satisfies the prerequisites set forth

within both Rule 23(a) and Rule 23(b). First, Plaintiff must establish that each of the four

requirements of Rule 23(a) is met: numerosity, commonality, typicality, and adequacy of

representation. Id. at 349. Second, she must establish that at least one of the bases for

certification under Rule 23(b) is met. Where, as here, a plaintiff seeks to certify a class

under Rule 23(b)(3), she must show that “questions of law or fact common to class

members predominate over any questions affecting only individual members, and that a

class action is superior to other available methods for fairly and efficiently adjudicating the

controversy.” Fed. R. Civ. P. 23(b)(3).

       B.     Analysis

       As discussed below, the Court finds the Settlement Class meets all of the

requirements of Rule 23(a) and Rule 23(b)(3) in this case for class certification.



                                              9
    7:18-cv-02927-JDA       Date Filed 06/21/19     Entry Number 35       Page 10 of 42




              1.     Rule 23(a) Requirements

                     a.     Numerosity

       Rule 23(a)(1) requires that the putative class be “so numerous that joinder of all

members is impracticable.” Fed. R. Civ. P. 23(a)(1). Although there is no specific rule as

to how many members a class must have, the Fourth Circuit has indicated that a class with

over thirty members justifies a class. Williams v. Henderson, 129 F. App’x 806, 811 (4th

Cir. 2005). Here, the Court finds that numerosity is satisfied because joinder of the 375

Class Members would be impracticable.

                     b.     Commonality

       Rule 23(a)(2) requires that “there are questions of law or fact common to the class.”

Fed. R. Civ. P. 23(a)(2). A contention is sufficiently common where “it is capable of

classwide resolution—which means that determination of its truth or falsity will resolve an

issue that is central to the validity of each one of the claims in one stroke.” Dukes, 564 U.S

at 350. Commonality is satisfied if only one legal or factual issue is shared by all class

members. Fisher v. Virginia Elec. & Power Co., 217 F.R.D. 201, 212 (E.D. Va. 2003).

“What matters to class certification . . . is not the raising of common ‘questions’¯even in

droves—but rather the capacity of a classwide proceeding to generate common answers

apt to drive the resolution of the litigation.” Dukes, 564 U.S at 350 (emphasis in original).

Even a single common question is sufficient to meet this requirement. Id. at 359.

       In this case, all class members were exposed to the same screening process

involving credit checks, resulting in adverse hiring decisions by the Bank, because

“Defendant had a single, uniform credit check procedure that was used for all job



                                             10
    7:18-cv-02927-JDA         Date Filed 06/21/19   Entry Number 35       Page 11 of 42




applicants.” [Doc. 1 at 8 (emphasis in original).] Thus, common questions of law and fact

in this action stem from the screening process, and involve resulting discrimination on the

basis of race. [Id.] Accordingly, the Court finds that the commonality requirement is met.

                     c.       Typicality

       Rule 23(a)(3) requires that “the claims or defenses of the representative parties are

typical of the claims or defenses of the class.” Fed. R. Civ. P. 23(a)(3). “The test for

determining typicality is whether the claim or defense arises from the same course of

conduct leading to the class claims, and whether the same legal theory underlies the

claims or defenses.” Peoples v. Wendover Funding, Inc., 179 F.R.D. 492, 498 (D. Md.

1998). “The question of typicality focuses on the similarity of the legal and remedial

theories of claims of the named and unnamed plaintiffs.” Bates v. Tenco Servs., Inc., 132

F.R.D. 160, 163, order amended by 132 F.R.D. 165 (D.S.C. 1990). For typicality to be

satisfied, the “representative party’s interest in prosecuting his own case must

simultaneously tend to advance the interests of the absent class members.” Deiter v.

Microsoft Corp., 436 F.3d 461, 466 (4th Cir. 2006).             Where “the claims of the

representative parties are the same as the claims of the class, the typicality requirement

is satisfied.” Thorn v. Jefferson-Pilot Life Ins. Co., 445 F.3d 311, 339 (4th Cir. 2006).

       Plaintiff’s claims are both factually and legally similar to those of the Class because

Defendant’s alleged discrimination, resulting from the screening policy, affects Plaintiff and

all Settlement Class Members in the same way. [Doc. 1 at 8.] This is sufficient to satisfy

the typicality requirement.




                                             11
    7:18-cv-02927-JDA        Date Filed 06/21/19     Entry Number 35      Page 12 of 42




                     d.      Adequacy of Representation

       Rule 23(a)(4) requires that the “representative parties will fairly and adequately

protect the interests of the class.” Fed. R. Civ. P. 23(a)(4). “Determining adequacy of

representation, therefore, requires the Court to determine: (1) whether the named plaintiffs

and their counsel have any conflicts of interest with other class members; and (2) whether

the named plaintiffs and their counsel will prosecute the action vigorously on behalf of the

entire class.” Parker v. Asbestos Processing, LLC, No. 0:11-cv-01800-JFA, 2015 WL

127930, at *8 (D.S.C. Jan. 8, 2015) (citations omitted). This inquiry “tend[s] to merge” with

the commonality and typicality criteria. Gen. Tel. Co. of Sw. v. Falcon, 457 U.S. 147, 158

n.13 (1982). In part, these requirements determine whether “the named plaintiff’s claim

and the class claims are so interrelated that the interests of the class members will be fairly

and adequately protected in their absence.” Id.

       In the Preliminary Approval Order, the Court appointed Plaintiff as Class

Representative and Plaintiff’s counsel as Class Counsel. The Class Representative’s

interests are directly aligned with the interests of absent Class Members. Both the Class

Representative and each Class Member have been damaged by the same conduct, and

each has the same interest in achieving the maximum possible recovery. The experience

of Class Counsel was set out in the Preliminary Approval Order. The Court finds that Class

Counsel and Plaintiff have prosecuted this action vigorously on behalf of the Class. The

adequacy of representation requirement is therefore satisfied.




                                              12
    7:18-cv-02927-JDA        Date Filed 06/21/19     Entry Number 35       Page 13 of 42




              2.       Rule 23(b)(3) Requirements

       In addition to meeting the requirements of Rule 23(a), Plaintiff must also satisfy the

two requirements of Rule 23(b)(3) to certify a class. First, “questions of law or fact

common to class members [must] predominate over any questions affecting only individual

members” (“predominance”). Fed. R. Civ. P. 23(b)(3). And, second, “a class action [must

be] superior to other available methods for fairly and efficiently adjudicating the

controversy” (“superiority”). Id. The Court finds that both criteria are met in this case.

                       a.    Predominance

       “The predominance inquiry tests whether proposed classes are sufficiently cohesive

to warrant adjudication by representation.” Tyson Foods, Inc. v. Bouaphakeo, 136 S. Ct.

1036, 1045 (2016) (internal quotation marks omitted). The Supreme Court has defined an

individual question as “one where members of a proposed class will need to present

evidence that varies from member to member . . . .” Id. (internal quotation marks omitted).

A common question, on the other hand, “is one where the same evidence will suffice for

each member to make a prima facie showing [or] the issue is susceptible to generalized,

class-wide proof.” Id. (internal quotation marks omitted). Regarding whether common

questions of law predominate, “one must initially identify the substantive law issues which

will control the outcome of the litigation.” State of Ala. v. Blue Bird Body Co., Inc., 573 F.2d

309 (5th Cir. 1978).

       Here, the Court finds that the common questions raised by Plaintiff’s claims

predominate over questions affecting only individual members of the Class. Plaintiff

alleges that Defendant’s screening policy affected all Class Members in the same way



                                              13
    7:18-cv-02927-JDA       Date Filed 06/21/19     Entry Number 35      Page 14 of 42




through the same set of actions and decisions. [Doc. 1 at 8–9.] Accordingly, the issues

of fact arising from Defendant’s conduct predominate over any individual issues, making

class treatment appropriate. Likewise, Plaintiff’s claim for discrimination, like that of all

Class Members, arises under Title VII, and common questions of law therefore

predominate.

                     b.     Superiority

       The superiority requirement tests whether “a class action is superior to other

available methods for fairly and efficiently adjudicating the controversy.” Fed. R. Civ. P.

23(b)(3). The Court must consider four non-exclusive factors: (1) the interest of each class

member in individually controlling the prosecution or defense of separate actions; (2) the

extent and nature of any litigation concerning the controversy already commenced by or

against the class; (3) the desirability of concentrating the litigation of the claims in the

particular forum; and (4) the difficulties likely to be encountered in the management of a

class action. Id.; see also Meredith v. Mid-Atlantic Coca Cola Bottling Co., 129 F.R.D. 130,

134 (E.D. Va. 1989).

       Here, because common legal and factual questions predominate over individual

ones, and taking into account the large size of the Class, the Court finds that the judicial

economy achieved through common adjudication renders class action a superior method

for adjudicating the claims of the Class. The expense of individual actions, weighed

against the potential individual recovery of the vast majority of class members here, would

be prohibitive. Moreover, the burden on the courts of adjudicating hundreds of separate

actions alleging Defendant’s discriminatory practices would be significant.           Thus,

certification of these claims as a class action would be superior to any other available

                                             14
      7:18-cv-02927-JDA      Date Filed 06/21/19     Entry Number 35       Page 15 of 42




method for the fair and efficient adjudication of the controversy—particularly in light of the

Settlement. As the Supreme Court has explained, “[c]lass actions also may permit the

[plaintiffs] to pool claims which would be uneconomical to litigate individually . . . [because]

most of the plaintiffs would have no realistic day in court if a class action were not

available.” Phillips Petroleum Co. v. Shutts, 472 U.S. 797, 809 (1985).

       C.     Conclusion

       Accordingly, pursuant to Rule 23, the Court approves and certifies the following

Settlement Class, as defined in the Settlement Agreement:

              All African-American applicants for employment to Carolina
              First Bank who were coded by Defendant as having been
              rejected for adverse credit from April 29, 2010, to April 30,
              2011.

There are 375 Class Members, satisfying the numerosity requirement. Named Plaintiff

Robinson is typical and an adequate representative of the Settlement Class she seeks to

represent because her interests are co-extensive with those of Settlement Class Members

and she has retained experienced counsel to represent her. Outten & Golden LLP and

Falls Legal LLC, which the Court previously appointed as Class Counsel, satisfy the

adequacy requirements of Rule 23(a)(4). Plaintiff raises common questions, and the

Settlement Class satisfies the predominance and superiority requirements for certification

under Rule 23(b)(3) for settlement class purposes. The Court therefore certifies the

Settlement Class pursuant to Rule 23.

II.    Final Approval of the Settlement Agreement

       Plaintiff seeks final approval of the terms set forth in the Settlement Agreement.

“Rule 23(e) requires that the court approve any proposed settlement or compromise in a


                                              15
    7:18-cv-02927-JDA      Date Filed 06/21/19     Entry Number 35      Page 16 of 42




class action suit after notice of the settlement be given to all class members, after a

hearing, and after finding that the settlement is fair, reasonable, and adequate.” Case v.

French Quarter III LLC, No. 2:12-cv-02518-DCN, 2015 WL 12851717, at *6 (D.S.C. July

27, 2015). Here, notice of the Settlement, as well as an opportunity to dispute the

Settlement or opt-out, was provided to Class Members in accordance with the Court-

approved Notice Plan. No objections and no opt-outs were filed by Class Members. The

Court held a fairness hearing at which the parties all agreed to the Settlement.

Accordingly, for the reasons below, the Court finds that the Settlement Agreement is fair,

adequate, and reasonable to satisfy the requirements of Rule 23(e).

       A.    Legal Standard

       “The court’s function in assessing a proposed class settlement is to determine

whether it is fair, reasonable, and adequate to class members.”           Case, 2015 WL

12851717, at *7 (citing Fed. R. Civ. P. 23(e)). “Settlement approval is within the Court’s

discretion, which should be exercised in light of the general judicial policy favoring

settlement.” In re Sumitomo Copper Litig., 189 F.R.D. 274, 280 (S.D. N.Y. 1999) (internal

quotations omitted). In determining whether to grant final approval of a proposed class

action settlement as fair, reasonable, and adequate, courts have evaluated the following

factors:

             1.     the fairness of the settlement negotiations and the
                    views and experience of counsel;

             2.     the relative strength of the parties’ cases as well as the
                    uncertainties of litigation on the merits;

             3.     the complexity, expense and likely duration of the
                    litigation;


                                            16
     7:18-cv-02927-JDA        Date Filed 06/21/19     Entry Number 35        Page 17 of 42




               4.      the adequacy of the settlement amount viewed against
                       the risks and expenses of continued litigation; and

               5.      the stage of the litigation, including the factual record
                       developed by the parties.

S.C. Nat. Bank v. Stone, 749 F. Supp. 1419, 1423 (D.S.C. 1990). “In a class action

settlement, there is a presumption of fairness, reasonableness, and adequacy when it is

achieved through arm’s length negotiations between experienced and capable counsel

after meaningful discovery.” Case, 2015 WL 12851717, at *7 (D.S.C. July 27, 2015)

(citations omitted).

       The driving concern of the Court’s fairness inquiry is whether the proposed

settlement “was reached as a result of good-faith bargaining at arm’s length, without

collusion . . . .” In re Jiffy Lube Sec. Litig., 927 F.2d 144, 159 (4th Cir. 1991). To this end,

the Fourth Circuit has directed courts to evaluate the following factors in determining the

fairness of a class action settlement: “(1) the posture of the case at the time settlement

was proposed, (2) the extent of discovery that had been conducted, (3) the circumstances

surrounding the negotiations, and (4) the experience of counsel in the area of . . . class

action litigation.” Id. The Fourth Circuit has further identified the following factors relevant

to the court’s assessment of the adequacy of the settlement: (1) whether the settlement

was the product of good faith bargaining, at arm’s length, and without collusion; (2) the

relative strength of the parties’ cases, as well as the uncertainties of litigation on the merits,

and the existence of difficulties of proof or strong defenses that the plaintiffs are likely to

encounter at trial; (3) the complexity, expense, and likely duration of additional litigation;

(4) the solvency of the defendants and the likelihood of recovery on a litigated judgment;

and (5) the degree of opposition to the settlement by class members. Id. at 159; see also

                                               17
    7:18-cv-02927-JDA       Date Filed 06/21/19     Entry Number 35       Page 18 of 42




Flinn v. FMC Corp., 528 F.2d 1169, 1173 (4th Cir. 1975). As explained below, each of

these factors support final approval of the Settlement in this case.

       B.     Analysis

              1.     Notice to Class Members

       The Court finds that the Notice Plan provided individual notice to all known Class

Members and all Class Members who could be identified through reasonable efforts; and

such notice constitutes the best notice practicable under the circumstances, meeting and

exceeding the requirements of Rule 23 and all other applicable law. Notice of the

Settlement was provided to the Class in accordance with the Notice Plan approved in the

Court’s Preliminary Approval Order, including direct mail notice and publication an the class

action website. The Court finds the Notice and Claim Forms provided Class Members with

accurate, fair, and reasonable information regarding the class action and the Settlement.

The form and manner of notice were the best practicable notice to Class Members and

satisfies due process.

              2.     The Settlement is Fair

       As noted, “[t]he decision to grant final approval of a class action settlement involves

the Court’s consideration of several factors, including: (1) the amount offered in settlement;

(2) the risks inherent in continued litigation; (3) the extent of discovery completed and the

stage of the proceeding when the settlement was reached; (4) the risk, complexity,

expense, and likely duration of the litigation absent settlement; (5) the experience and

views of class counsel; and (6) the response of Class Members to the Settlement.”

Brunson v. Louisiana-Pac. Corp., 818 F. Supp. 2d 922, 926 (D.S.C. 2011). Upon review,



                                             18
    7:18-cv-02927-JDA       Date Filed 06/21/19     Entry Number 35      Page 19 of 42




the Court finds that each relevant factor supports final approval of the Settlement in this

case.

                     a.     Posture of the Case

        Here, the Settlement Agreement was reached after the EEOC issued its cause

determination in Plaintiff’s favor, Plaintiff’s counsel engaged in extensive discovery, and

the parties engaged in settlement negotiations, reaching an agreement prior to filing the

instant litigation. [Doc. 8-2 at 3–4 ¶¶ 8–12.] While the settlement was reached prior to the

commencement of this action, the parties engaged in lengthy adversarial proceedings,

involving the EEOC and a mediator. Further, because the parties have negotiated the

contested factual and legal issues and engaged in formal settlement mediation with the

assistance of a professional mediator, “[t]hese adversarial encounters dispel any

apprehension of collusion between the parties.” In re NeuStar, Inc. Sec. Litig., No. 1:14-cv-

885-JCC-TRJ, 2015 WL 5674798, at *10 (E.D. Va. Sept. 23, 2015) (finding, under similar

circumstances, including the assistance of a professional mediator, that the factors

weighed in favor of the fairness of the proposed settlement); Brown v. Transurban USA,

Inc., 318 F.R.D. 560, 571–72 (E.D. Va. 2016). The Court consequently finds that the

litigation history and posture of the present case weighs in favor of final approval.

                     b.     Extent of Discovery

        Here, Class Counsel conducted a “thorough investigation” of the claims before

initiating this action. [Doc. 8-2 at 3 ¶ 8.] Among other things, Class Counsel obtained and

reviewed documents from Plaintiff related to her employment application and credit history

records and evaluated the EEOC’s investigation into Plaintiff’s claims, including position



                                             19
    7:18-cv-02927-JDA       Date Filed 06/21/19     Entry Number 35      Page 20 of 42




statements and discovery with Defendant, such as documents and information regarding

Defendant’s screening process, hiring guidelines, and application data. [Id. at 3–4 ¶¶

9–11.]    Moreover, during the mediation process, Class Counsel assessed possible

damages based on information provided by Defendant and Class Counsel’s own

evaluation of the merits; the parties drafted mediation briefs setting forth their respective

positions as to liability and damages and exchanged those briefs before mediation so that

each side could evaluate the strength of the other’s claims; and Plaintiff’s Counsel

analyzed company data and reviewed extensive documents, including credit history

screening policies and procedures, hiring guidelines, and applicant data of the Bank, all

of which informed their opinion of the relative advantages and drawbacks of early

settlement. [Id. at 4–5 ¶ 14.] This factor weighs in favor of the fairness of the Settlement

Agreement and supports final approval.

                     c.     Circumstances of the Negotiations

         The Court concludes that the Settlement Agreement is non-collusive and was

reached in good faith based on the circumstances of the negotiations as recited in the

parties’ filings. Here, after extensive discovery, the parties agreed to mediate the dispute

with the assistance of an experienced and well-respected employment and class action law

mediator, Hunter Hughes.       [Id. at 4 ¶¶ 13–14.]     “The fact that negotiations were

‘adversarial’ and were conducted at ‘arm’s length’ helps dispel any concern that counsel

colluded in reaching agreement.” Temp. Servs., 2012 WL 13008138, at *10 (quoting In re

Microstrategy, 148 F. Supp. at 665). Moreover, supervision by a mediator lends an air of

fairness to agreements that are ultimately reached. S.C. Nat. Bank v. Stone, 139 F.R.D.



                                             20
        7:18-cv-02927-JDA     Date Filed 06/21/19    Entry Number 35       Page 21 of 42




335, 345–46 (D.S.C. 1991) (“Although a magistrate judge’s supervision is not mandatory

in order to determine a settlement is fair, such participation can insure that the parties will

negotiate in good faith without collusion.”); Vaughns v. Bd. of Educ., 18 F. Supp. 2d 569,

579 (D. Md. 1998) (explaining the “[s]ettlement negotiations were protracted and much of

the time [was] . . . supervised by a Court-appointed mediator” and noting the discussions

were detailed and adversarial).

                       d.     The Experience of Counsel

         Both Plaintiff and Defendant are represented by competent and experienced

counsel, which weighs in favor of settlement approval. As noted, Class Counsel has ample

experience in class actions and settlement of the same. Defendant is represented by

Littler Mendelson P.C., which is a well-known, highly skilled and experienced employment

and labor law firm. Further, “[a]n initial presumption of fairness is usually involved if the

settlement is recommended by class counsel after arm’s-length bargaining.” Harris v.

Vector Mktg. Corp., No. 08-cv-5198, 2011 WL 1627973, at *8 (N.D. Cal. Apr. 29, 2011).

Here, Class Counsel has carefully investigated and evaluated Plaintiff’s claims and

believes, based on significant discovery and after arm’s length negotiations and mediation,

that the settlement is fair, adequate, and reasonable. [Doc. 8-2 at 5 ¶ 19.]

         Accordingly, in light of all the factors above, the Court finds that the Settlement is

fair.

                3.     The Settlement is Adequate

         The Court is also satisfied that the terms of the Settlement Agreement are

adequate. “The adequacy analysis ‘weigh[s] the likelihood of the plaintiff's recovery on the



                                               21
    7:18-cv-02927-JDA        Date Filed 06/21/19      Entry Number 35       Page 22 of 42




merits against the amount offered in settlement.’” Brown, 318 F.R.D. at 573 (quoting In re

Am. Capital S’holder Derivative Litig., No. 11-cv-2424-PJM, 2013 WL 3322294, at *3 (D.

Md. June 28, 2013)). As noted, in assessing the adequacy of a proposed settlement, the

Court considers the following five factors: (1) the relative strength of the plaintiffs' case on

the merits; (2) the existence of any difficulties of proof or strong defenses the plaintiffs

would likely encounter if the case were to go to trial; (3) the anticipated duration and

expense of additional litigation; (4) the solvency of the defendants and the likelihood of

recovery on a litigated judgment; and (5) the degree of opposition to the settlement. Jiffy

Lube, 927 F.2d at 159. The Court addresses each factor in turn below.

                      a.     Relative Strength of Plaintiff’s Case and Existence of
                             Difficulties of Proof or Strong Defenses

       The first and second factors require the Court to examine “how much the class

sacrifices in settling a potentially strong case in light of how much the class gains in

avoiding the uncertainty of a potentially difficult case.” In re Mills Corp. Sec. Litig., 265

F.R.D. 246, 256 (E.D. Va. 2009). While Plaintiff undoubtedly believes that her case is

sound, and has noted the EEOC issued a cause determination in her favor, Defendant

“denies that it committed any wrongdoing or violated Title VII and vigorously disputes the

claims asserted in the litigation.” [Doc. 8-2 at 6 ¶ 22.] Further, while the parties have

engaged in extensive pre-litigation discovery, Defendant has not had the opportunity to test

Plaintiff’s legal claims through litigation discovery and dispositive motions. Thus, Plaintiff,

while confident of her claims, faces significant risks associated with continued litigation.

Indeed, Class Counsel has explained, “we recognize the costs and risks of prosecuting this

litigation through class certification, summary judgment, trial, and appeal,” noting it is in the


                                               22
    7:18-cv-02927-JDA        Date Filed 06/21/19      Entry Number 35       Page 23 of 42




interest of all members of the Settlement Class to resolve the claims in a settlement to

avoid such risks. [Doc. 8-2 at 5 ¶ 19.] This consideration supports the adequacy of the

Settlement Agreement. Further, as to the existence of any difficulties of proof, while

Plaintiff is confident in the strength of her case, it is unclear to what extent litigation might

have presented issues that underscore the desirability of this Settlement.

                      b.     Anticipated Duration and Expense of Additional Litigation

       The third factor examines the anticipated duration and expense of additional

litigation. As recognized by Class Counsel, in a case such as this, a fully contested class

action lawsuit would be expected to take significant time to resolve at the District Court

level and additional time would result from any appeals. Likewise, the expenses for such

a complex case, to include the completion of merits and expert discovery, class certification

briefing, dispositive motions, trial, post-trial motions, and possible appeals would entail

substantial expenses for all parties. On the other hand, the Settlement provides significant

relief for the Settlement Class quickly. This factor therefore weighs in favor of the

adequacy of the proposed Settlement Agreement.

                      c.     Insolvency of Defendant

       The fourth factor involves the solvency of Defendant and the likelihood of recovery

on a litigated judgment. There is no evidence that Defendant is in danger of becoming

insolvent, and the Court notes that Defendant was acquired by TD Bank, N.A. in

September 2010. [Doc. 1 at 5.] As such, this factor does not impact the Court’s approval

of the Settlement Agreement.




                                               23
    7:18-cv-02927-JDA       Date Filed 06/21/19     Entry Number 35      Page 24 of 42




                     d.     Degree of Opposition

       The final factor addresses the degree of opposition to the proposed Settlement. As

noted, Class Members were provided with the opportunity to opt out or object to the terms

of the Settlement Agreement.        There have been no objections to the Settlement

Agreement and there have been no opt outs. The Court finds that the lack of opposition

to the Settlement further indicates that the Settlement is fair, adequate, and reasonable.

See Flinn v. FMC Corp., 528 F.2d 1169, 1173 (4th Cir. 1975) (“The attitude of the

members of the class, as expressed directly or by failure to object, after notice, to the

settlement, is a proper consideration for the trial court . . .”). As noted by Class Counsel,

approximately twenty-nine percent of Class Members submitted Claim Forms, which is a

higher participation rate than the claims rates approved by other courts in job application

discrimination cases. [Docs. 27-1 at 25–26; 27-2 at 7]; see also Rhom v. Thumbtack, Inc.,

No. 16-cv-02008-HSG, 2017 WL 4642409, at *6 (N.D. Cal. Oct. 17, 2017); Watkins v.

Hireright, Inc., No. 13-cv-1432-BAS-BLM, 2016 WL 5719812, at *3 (S.D. Cal. Sept. 30,

2016). Thus, the Class Member’s participation rate further weighs in favor of approval.

       C.     Conclusion

       The Court has reviewed the Settlement Agreement, along with the parties’

submissions, and the presentations by Counsel at the final fairness hearing. Having

weighed the relevant factors, the Court finds that the Settlement Agreement is fair,

reasonable, and adequate under Rule 23, and therefore approves the Settlement

Agreement. The Court further finds that the Settlement Agreement is binding on all

Members of the Settlement Class who have not timely and properly opted out. The



                                             24
    7:18-cv-02927-JDA       Date Filed 06/21/19     Entry Number 35      Page 25 of 42




relevant terms of the Settlement Agreement are summarized above, but the Court makes

the following findings as to the specific terms of the proposed Settlement Agreement

identified below.

              1.     Settlement Amount and Benefits to Class Members

       Defendant has agreed to pay a Gross Settlement Amount of $450,000 to fully

resolve and satisfy all amounts to be paid to the Class Members, the Service Award to

Named Plaintiff, and Class Counsel’s attorneys’ fees and costs. [Doc. 8-2 at 21 ¶ 3.1.] In

exchange for a release of claims [see id. at 24–26 § 4], Class Members are entitled to a

settlement check from the Net Settlement Fund. [Id. at 23 ¶ 3.5.] As set forth in the

allocation plan, each Class Member’s distribution from the Net Settlement Fund will be

determined by the Settlement Claims Administrator in accordance with the allocation

formula based on whether the Claimant was employed or unemployed at the time of their

application for employment with Defendant.5 [Id. at 23 ¶ 3.5(B).]

       The Court finds the $450,000 of the Gross Settlement Amount to be a reasonable

amount of compensation for the claims brought in this case. This is a significant sum

awarded to Class Members in the face of what could be an expensive and complex case

to present to a jury, as Defendant “denies that it committed any wrongdoing or violated Title

VII and vigorously disputes the claims asserted in the litigation.” [Doc. 8-2 at 6 ¶ 22.]

There is a substantial risk that this case could conclude adversely to the interests of


       5
        At the fairness hearing, Class Counsel provided a summary to the Court as to the
anticipated payments to Class Members pursuant to the allocation formula in light of the
responses by the Class Members. The Court is satisfied that the anticipated payout under
the allocation formula, as presented by Class Counsel at the fairness hearing, is fair,
reasonable, and adequate, and conforms to the distribution scheme pursuant to the
Settlement Agreement.

                                             25
    7:18-cv-02927-JDA        Date Filed 06/21/19     Entry Number 35        Page 26 of 42




Plaintiff and the Class, thus any compromise accepted by Plaintiff in agreeing to the sum

of this Settlement reflects the risks inherent in continuing litigation. [Id. at 5 ¶ 19.]

       Defendant will transfer the Gross Settlement Amount of $450,000 to the Qualified

Settlement Fund established by the Settlement Claims Administrator within fourteen (14)

days after the Effective Date of the Settlement, which is defined in the Settlement

Agreement as the later of: (a) if there is no appeal of the Court’s Final Approval Order, the

date that is thirty-five (35) days after entry of such Order and Dismissal of the Litigation;

or (b) if there is an appeal of the Court’s Final Approval Order, the day after all appeals are

finally resolved in favor of final approval of the Settlement Agreement. The Qualified

Settlement Fund shall be an interest-bearing escrow account established by the Settlement

Claims Administrator, as escrow agent.

       The Gross Settlement Amount constitutes the total settlement cash outlay by

Defendant in connection with the resolution of this action. No other money shall be

separately paid by Defendant in connection with this Settlement, except, if the Settlement

Administration Costs exceed the funds available in the Net Settlement Fund, defined in the

Settlement Agreement as the remainder of the Gross Settlement Amount after deductions

for (1) Court-approved attorneys’ fees and costs for Class Counsel, and (2) Court-approved

Service Award to Named Plaintiff, after all payments are made to Settlement Class

Members, Defendant is responsible for paying the balance of Settlement Administration

Costs up to $25,000.00. Any remaining settlement administration costs will be paid out of

the Gross Settlement Amount.

       Named Plaintiff and each individual Settlement Class Member who has not timely

opted out will be bound by the terms and conditions of the Settlement Agreement and the

                                              26
    7:18-cv-02927-JDA       Date Filed 06/21/19    Entry Number 35      Page 27 of 42




Final Approval Order and will release all claims as set forth in the Settlement Agreement,

by operation of this Court’s entry of the Final Approval Order, regardless of whether the

Settlement Class Member has submitted a Claim Form.

              2.     Settlement Administration Costs

       The Settlement Agreement provides that, in the event any funds remain in the Net

Settlement Fund after all payments are allocated to the Claimants, the remaining funds will

be used to pay the Settlement Administration Costs in the first instance. Further, in the

event that the funds remaining in the Net Settlement Fund are not sufficient to pay all of

the Settlement Administration Costs, Defendant is responsible for paying the balance of

the settlement administration costs up to $25,000.00, and any remaining settlement

administration costs will be paid out of the Gross Settlement Amount. [Doc. 8-2 at 21–22

§ 3.1(B).] The Court approves this agreement between the parties.

       According to the affidavit prepared by the Settlement Claims Administrator, the total

cost for the administration of the Settlement, including fees already incurred and future

costs for completion of the administration, is estimated to be $46,500. [Doc. 27-2 at 46.]

This amount is to be paid in accordance with the terms set forth in the Settlement

Agreement, as summarized above.

              3.     Attorney’s Fees and Costs and Service Award to Plaintiff

       In accordance with the Settlement Agreement and the Court’s Preliminary Approval

Order, Class Counsel has filed a motion for attorneys’ fees and costs and a motion for

approval of the Service Award to Plaintiff. The Court finds that the provisions in the

Settlement Agreement related to the award of attorneys’ fees and costs to Class Counsel



                                            27
       7:18-cv-02927-JDA    Date Filed 06/21/19     Entry Number 35       Page 28 of 42




and the Service Award to Plaintiff are fair and reasonable and approves those awards.

The Court will separately address these motions in the sections below.

III.    Attorneys’ Fees and Costs

        Class Counsel has applied for attorneys’ fees in the amount of $150,000, which is

one-third of the Gross Settlement Amount, as well as reimbursement of actual out-of-

pocket costs in the amount of $19,329.76. [Docs. 28; 28-1.] As explained below, the Court

approves the requested attorney’s fees and costs because they are reasonable

compensation under the percentage of the common fund method, as cross-checked by the

lodestar method.

        A.    Legal Standard

        Attorney’s fees in class action cases are subject to court approval, and the

procedure for awarding attorneys’ fees and costs in the class action context is controlled

by Rule 23(h), which provides that “in a certified class action, the court may award

reasonable attorney's fees and nontaxable costs that are authorized by law or by the

parties' agreement.” Additionally, it is well-settled that, “[w]hen a class settlement results

in a common fund for the benefit of class members, reasonable attorney’s fees may be

awarded from the common fund.” Smith v. Res-Care, Inc., No. 3:13-cv-5211, 2015 WL

6479658, at *7 (S.D.W. Va. Oct. 27, 2015) (citing Fed. R. Civ. P. 23(h)); Boeing Co. v. Van

Gemert, 444 U.S. 472, 478 (1980)). “District courts in the Fourth Circuit routinely look to

the factors set forth in Barber v. Furniture Distributors, Inc., 577 F.2d 216, 226 (4th Cir.

1978), to assess the reasonableness of attorneys’ fees.” Gray v. Talking Phone Book, No.

8:08-cv-01833-GRA, 2012 WL 12978113, at *8 (D.S.C. Aug. 13, 2012). Indeed, Local Civil



                                             28
    7:18-cv-02927-JDA        Date Filed 06/21/19     Entry Number 35      Page 29 of 42




Rule 54.02(A), D.S.C., expressly provides that “any petition for attorney’s fees shall comply

with the requirements set out in Barber” and that the “[Barber] requirements are also

relevant when a common fund is created and a percentage-fee method is sought in the

application.” The factors identified by the Fourth Circuit in Barber to evaluate an award of

attorneys’ fees include: (1) the time and labor expended; (2) the novelty and difficulty of the

questions raised; (3) the skill required to properly perform the legal services rendered; (4)

the attorney’s opportunity costs in pressing the instant litigation; (5) the customary fee for

like work; (6) the attorney’s expectations at the outset of the litigation; (7) the time

limitations imposed by the client or circumstances; (8) the amount in controversy and the

results obtained; (9) the experience, reputation and ability of the attorney; (10) the

undesirability of the case within the legal community in which the suit arose; (11) the nature

and length of the professional relationship between attorney and client; and (12) attorneys’

fees awards in similar cases. Barber, 577 F.2d at 226, n. 28.

       “In general, attorneys’ fees are required to be reasonable, and the court must make

a determination of a reasonable fee award accompanied by detailed findings of fact with

regard to the factors considered.” McClaran v. Carolina Ale House Operating Co., LLC,

No. 3:14-cv-03884-MBS, 2015 WL 5037836, at *2 (D.S.C. Aug. 26, 2015) (citing Barber,

577 F.2d at 226). “There are two general methods for assessing awards of attorney’s fees

in settlements of class action cases: (1) the percentage-of-the-fund method and (2) the

lodestar method.” DeWitt v. Darlington Cnty., No. 4:11-cv-00740, 2013 WL 6408371, at

*6 (D.S.C. Dec. 6, 2013). Reasonableness can be determined using either the lodestar

method or the percentage of recovery method. In re Mills Corp., 265 F.R.D. at 260. “The



                                              29
    7:18-cv-02927-JDA        Date Filed 06/21/19     Entry Number 35       Page 30 of 42




percentage-of-the-fund method allows attorney’s fees to be based on a percentage of the

total recovery to the plaintiff class. The lodestar method determines the appropriate

amount of attorney’s fees by applying the factors from . . . [Barber] to determine a ‘lodestar’

figure by multiplying the number of hours expended by a reasonable hourly rate. Even

when the percentage of recovery method is used, courts often use the lodestar method to

‘cross-check’ the award of attorney’s fees.” In re MI Windows & Doors Inc. Prod. Liab.

Litig., No. 2:12-MN-00001-DCN, 2015 WL 4487734, at *1 (D.S.C. July 23, 2015) (citations

omitted). By “using the percentage of fund method and supplementing it with the lodestar

cross-check,” the court “take[s] advantage of the benefits of both methods.” In re Mills

Corp., 265 F.R.D. at 261.

       B.     Analysis

              1.     Attorneys’ Fees

       Plaintiff has requested attorneys’ fees in the amount of one-third of the Gross

Settlement Amount, or $150,000. The Court finds that Counsel’s requested award is

reasonable under the percentage method used in common fund cases, as cross-checked

by the lodestar method, and under the Barber factors.

                     a.      The Percentage Method

       “In the context of class actions, the vast majority of courts use the percentage of

recovery method, which is advantageous because it ties the attorneys’ award to the overall

result achieved rather than the number of hours worked.” McClaran, 2015 WL 5037836,

at *3 (citing Loudermilk Servs., Inc. V. Marathon Petroleum Co., LLC, 623 F. Supp. 2d 717,

717–18 (S.D. W. Va. 2009)). “Although the Fourth Circuit has not articulated a preferred



                                              30
    7:18-cv-02927-JDA        Date Filed 06/21/19     Entry Number 35       Page 31 of 42




method for determining fees in common-fund cases, there is a ‘consensus among courts

that the percentage method is the superior method for calculating attorneys’ fees from the

common-fund.’” Gray, 2012 WL 12978113, at *7 (quoting Jones v. Dominion Resources

Services, Inc., 601 F. Supp. 2d 756, 760 (S.D. W. Va. 2009)) (collecting cases). In

evaluating the reasonableness of a fee award under the percentage method, courts have

examined the following seven factors:

              (1) the size of the fund created and the number of persons
              benefitted; (2) the presence or absence of substantial
              objections by members of the class to the settlement terms
              and/or fees requested by counsel; (3) the skill and efficiency of
              the attorneys involved; (4) the complexity and duration of the
              litigation; (5) the risk of nonpayment; (6) the amount of time
              devoted to the case by plaintiffs' counsel; and (7) the awards
              in similar cases.


Case, 2015 WL 12851717, at *10 (quoting In re Cendant Corp. Prides Litig., 243 F.3d 722,

733 (3d Cir. 2001)). The Court finds that each of these factors weigh in favor of approving

the requested attorneys’ fee award in this case. The Court will briefly evaluate these

factors, and will provide further analysis in the section below to the extent that these factors

overlap with the Barber factors.

       Class Counsel has requested a fee of one-third of the Gross Settlement Amount,

pursuant to the Settlement Agreement. The scope of Class Counsel’s effort has been

significant. Class Counsel thoroughly investigated Plaintiff’s claims and the potential Class

claims against Defendant. In addition to conducting relevant discovery, Class Counsel

secured a favorable EEOC charge. Then, following arm’s length settlement negotiations

and mediation, the parties entered into a Settlement Agreement, which the Court finds

benefits the Plaintiff and the Class. Class Counsel has achieved a substantial payout to

                                              31
    7:18-cv-02927-JDA       Date Filed 06/21/19     Entry Number 35       Page 32 of 42




Class Members. Class Counsel’s experience, skill, and reputation weighs in favor of

approving the requested award. Likewise, Defendant was represented by experienced

counsel. Counsel for all parties acted efficiently, securing a Settlement early in this case

and avoiding costly and extensive litigation.

       Class Counsel’s efforts resulted in a significant Settlement of $450,000 for

approximately 375 Class Members. Pursuant to the allocation formula noted above, each

individual Class Member will receive excellent individual recovery for their claims, which,

without the effort of Plaintiff and Class Counsel, would likely be time barred and face

significant risk and expense in individual litigation. Further, the Court-approved Notice Plan

stated that Counsel would seek Court approval of the attorneys’ fee award, and no Class

Member has objected to the requested attorneys’ fees. The lack of objections supports the

reasonableness of the requested award and weighs in favor of approving the fee request.

       The hours and expenses incurred in pursuit of the Class claims are reasonable and

demonstrate the scope of Class Counsel’s contributions. And, while Class Counsel

incurred a total lodestar in the amount of $186,022.50, Plaintiff seeks an attorneys’ fee

award of $150,000. The requested fee falls within the range of previous awards in

common fund cases. Gray, 2012 WL 12978113, at *8 (collecting cases). In light of the

factors above, as wells as the Barber factors explained below, combined with a lodestar

cross-check even without a multiplier enhancement, the Court finds Plaintiff’s request is

appropriate under the percentage method to compensate the Class Counsel who have

achieved an excellent resolution for the Class.




                                             32
    7:18-cv-02927-JDA        Date Filed 06/21/19      Entry Number 35       Page 33 of 42




                      b.     The Lodestar Cross-Check

       The Court further finds that a lodestar cross-check supports Counsel’s requested

fees. As noted, to apply the lodestar method, the Court determines the fee award by

multiplying the number of hours reasonably worked by a reasonable billing rate. Here,

Plaintiff’s Counsel, paralegals, and supporting staff spent approximately 360.85 hours

prosecuting this action. Counsel submitted affidavits summarizing the number of hours

worked and the hourly rates billed. [Doc. 27-2 at 8-11, 62.] Multiplying the number of

hours worked by the billing rate results in a lodestar in the amount of $186,022.50. Here,

even without a multiplier enhancement, the fee award requested by Class Counsel is

reasonable, as the lodestar exceeds the fee award requested. See Jones, 601 F. Supp.

2d at 766 (collecting cases) (“Courts have generally held that lodestar multipliers falling

between 2 and 4.5 demonstrate a reasonable attorneys’ fee.”).

                      c.     The Barber Factors

       District courts in the Fourth Circuit routinely look to the factors set forth in Barber to

assess the reasonableness of attorneys’ fees, and, although Barber was not a

common-fund case, this Court’s consideration of the twelve Barber factors supports Class

Counsel’s request for $150,000.00 in attorneys’ fees. Further the Local Civil Rules in this

District require an analysis of the Barber factors in awarding attorneys’ fees. Accordingly,

the Court considers the Barber factors applicable to the current action.

                             (1)     Time and Labor Expended

       As noted, Class Counsel spent approximately 360.85 hours, including hours

accumulated by attorneys, paralegals, and supporting staff, in prosecuting, negotiating, and



                                              33
    7:18-cv-02927-JDA       Date Filed 06/21/19     Entry Number 35       Page 34 of 42




securing approval of the Settlement in this case. The total lodestar based on 360 hours

is $186,022.50. The Court finds that the time and labor identified by Class Counsel was

necessary to ensure the result for Plaintiff and the Class, while avoiding the high costs

associated with commencing litigation. The Court finds the number of hours expended in

this case is particularly reasonable in light of the fact that Class Counsel competently

investigated the claims at issue in this case, pursued a favorable EEOC charge concerning

the claims, and negotiated an excellent Settlement with Defendant for Plaintiff and the

Class.

                            (2)     Novelty and Difficulty of Questions Raised,
                                    and the Skill and Experience Required
                                    to Litigate Them

         This is a complex case and Counsel has ample experience in class actions and

settlement of the same. The attorneys at Outten & Golden LLP and Falls Legal LLC who

prosecuted this case are experienced class action and employment lawyers with good

reputations among the class action and employment bars. This case involved novel and

complex issues, including Plaintiff’s race discrimination claim based on the use of credit

history checks in employment applications. The parties engaged in lengthy adversarial

proceedings, involving the EEOC and a mediator prior to settling the claims. And, while

all Title VII disparate impact claims are subject to considerable risks at class certification

and trial, this is especially true here, where few courts have considered the merits of race

discrimination claims like those in this action. See, e.g., Kay Co. V. Equitable Prod. Co.,

749 F. Supp. 2d 455, 465 (S.D. W. Va. 2010) (“The case is more complex when the

applicable laws are new, changing, or unclear.”). The difficulty of this case appears to be



                                             34
    7:18-cv-02927-JDA       Date Filed 06/21/19   Entry Number 35      Page 35 of 42




appropriately reflected in the hours submitted by Plaintiff’s counsel. The Court finds that

Class Counsel’s ability to negotiate the Settlement demonstrates their quality, skill, and

efficiency.

                            (3)    Counsel’s Expected Compensation,
                                   the Customary Fee,
                                   and the Preclusion of Other Employment

       Class Counsel undertook to prosecute this action without any assurance of payment

for their services, litigating this case on a contingency basis. Counsel’s entitlement to

payment was entirely dependant upon achieving a good result for Plaintiff and the Class,

and Counsel faced significant risk of nonpayment. Contingency fee arrangements are

customary in class action cases and such arrangements are usually one-third or higher.

See Temp. Servs., Inc., 2012 WL 4061537, at *8 (noting that “[a] one-third fee award from

the common fund in this case is consistent with, if not below, what is routinely privately

negotiated in contingency fee litigation”); Decohen v. Abbasi, LLC, 299 F.R.D. 469, 483 (D.

Md. 2014). Thus, the Court finds that the attorneys’s fee award requested in this case is

reasonable in light of awards in similar cases.

       Further, as noted above, Class Counsel and staff spent more than 360 hours

prosecuting this action, resulting in a lodestar of $186,022.50. The lodestar amount is

greater than the requested fee. Thus, the award here is reasonable using the lodestar

cross-check.

       Based on the substantial time and resources devoted to the investigation and

negotiation required to achieve the Settlement in this case, Class Counsel has been

precluded from working on other matters. This time commitment on behalf of Plaintiff and



                                            35
    7:18-cv-02927-JDA       Date Filed 06/21/19    Entry Number 35      Page 36 of 42




the Class represents a significant opportunity cost in terms of other cases on which

Counsel could have worked. Accordingly, these factors support the requested fees.

                            (4)    Results Obtained for the Class
                                   and the Amount in Controversy

       The Fourth Circuit has noted that the most critical factor to consider in evaluating

an award of attorneys’ fees is the degree of success obtained. Doe v. Chao, 435 F.3d 492,

506 (4th Cir. 2006); Brodziak v. Runyon, 145 F.3d 194, 196 (4th Cir. 1998). Here, the total

value of the Settlement is $450,000 for approximately 375 Class Members, which is a

significant sum awarded to the Class Members. Each Class Member will receive recovery

reflecting a substantial portion of Class Members’ potential damages for the denial of

positions with Defendant, accounting for mitigation. The allocation formula fairly and

adequately compensates the Class Members based on their potential damages associated

with the status of their employment at the time they applied for a position with Defendant.

This is an excellent individual recovery for Class Members to address the relative

hardships of being denied employment with Defendant.

       Additionally, courts have noted that “there is a significant public benefit in having

experienced attorneys litigate cases” such as this one, which may impact other similar

situations in the employment context. See, e.g., McClaran, 2015 WL 5037836, at *4.

Class Counsel was able to help Plaintiff and the Class obtain redress for their grievances

in this case, and a judgment in this case could potentially affect other similar employers

that might be employing similar screening practices. Thus, this Court finds that the results

obtained for the Class are significant and weigh in favor of finding that the requested fee

is reasonable.


                                            36
     7:18-cv-02927-JDA        Date Filed 06/21/19      Entry Number 35   Page 37 of 42




                              (5)    Desirability of the Case within the Legal Community

       Class Counsel agreed to represent Plaintiff in this case on a contingency fee basis,

which involved substantial risk of loss to Counsel in the event that Counsel was not

successful in obtaining a recovery on behalf of Plaintiff and the Class. Because Counsel

knowingly undertook a case with a significant financial burden despite the risk of

non-payment, the Court finds that the case might be considered undesirable to prospective

attorneys.

                              (6)    Nature and Length of the Professional Relationship
                                     between Counsel and Client

       Counsel has represented Plaintiff since the preparation and filing of her EEOC

charge in 2011, and this is the first matter for which Counsel has provided legal services

to Plaintiff. This factor has little application in this case.

                      d.      Conclusion

       Based on the foregoing analysis, the Court awards Class Counsel $150,000.00 in

attorneys’ fees, which is one-third of the Gross Settlement Amount. The award is justified

by the work that Class Counsel performed in negotiating the Settlement and conducting

the litigation, the ultimate recovery, and the risk that Class Counsel undertook in bringing

the claims. Further, as required by Local Civil Rule 54.02, the Court finds that the award

complies with the requirements set forth in Barber, 577 F.2d at 226. The award shall be

paid from the Gross Settlement Amount.

               2.     Costs

       Class Counsel also seeks reimbursement of $19,329.76 for out-of-pocket expenses

incurred in litigating and settling this action. [Docs. 28; 28-1 at 16.] The Court is


                                               37
      7:18-cv-02927-JDA     Date Filed 06/21/19     Entry Number 35       Page 38 of 42




authorized to award costs that are reasonable in nature. Fed. R. Civ. P. 23(h) (“In a

certified class action, the court may award . . . untaxable costs that are authorized by law

or by the parties’ agreement.”). Generally, courts permit recovery of costs advanced for

litigation expenses, including document production, consulting with experts, and court and

mediation costs. McClaran, 2015 WL 5037836, at *5.

       The Court has reviewed the expenses incurred by Class Counsel in this case and

finds that they are reasonable and that reimbursement is appropriate. Class Counsel’s

expenses were incidental and necessary to the representation of Plaintiff and the Class

and are in line with costs charged to individual clients who pay out of pocket. [Doc. 27-2

at 11.]   Specifically, the expenses include mediator’s fees, court fees, postage,

transportation, printing, copying, conference calls, electronic research, and consulting fees.

[Id. at 71.] Accordingly, the Court approves Class Counsel’s motion for costs in the amount

of $19,329.76, which shall be paid from the Gross Settlement Amount.

IV.    Service Award

       Pursuant to the Settlement Agreement, the Named Plaintiff, Regina Robinson, has

applied for a Service Award in the amount of $15,000 in recognition of the services she

provided on behalf of the class. [Docs. 29; 29-1.] Plaintiff has effectively fulfilled her

obligations as Class Representative and has voluntarily engaged in this litigation and the

Settlement on behalf of hundreds of other individuals when the benefits solely available to

her hardly justify the effort. As such, the Court finds the requested Service Award

appropriate, as explained below.




                                             38
    7:18-cv-02927-JDA       Date Filed 06/21/19     Entry Number 35       Page 39 of 42




       A.     Legal Standard

       “At the conclusion of a successful class action case, it is common for courts

exercising their discretion, to award special compensation to the class representative in

recognition of the time and effort they have invested for the benefit of the class.” Temp.

Servs., 2012 WL 13008138, at *6 (collecting cases). “Because a named plaintiff is an

essential ingredient of any class action, an incentive award is appropriate if it is necessary

to induce an individual to participate in the suit.” Cook v. Niedert, 142 F.3d 1004, 1016 (7th

Cir. 1998). “Incentive or service awards reward representative plaintiffs’ work in support

of the class, as well as their promotion of the public interest” and “[c]ourts around the

country have allowed such awards to named plaintiffs or class representatives.” Deem v.

Ames True Temper, Inc., No. 6:10-cv-1339, 2013 WL 2285972, at *6 (S.D. W.Va. May 23,

2013); see also Savani v. URS Prof’l Solutions LLC, No. 1:06-cv-02805, 2014 WL 172503,

at *10 (D.S.C. Jan. 15, 2014); In re MI Windows & Doors Inc. Prod. Liab. Litig., No.

2:12-MN-00001-DCN, 2015 WL 4487734, at *5 (D.S.C. Jul. 23, 2015). “To determine

whether an incentive payment is warranted, the court should consider the actions the

plaintiff has taken to protect the interests of the class, the degree to which the class has

benefitted from those actions, and the amount of time and effort the plaintiff expended in

pursuing the litigation.” Kirven v. Cent. States Health & Life Co. of Omaha, No. 3:11-cv-

2149, 2015 WL 1314086, at *13 (D.S.C. Mar. 23, 2015) (citation om itted).

       B.     Analysis

       Upon review of the record, the Court finds that Plaintiff has made important and

valuable contributions to the prosecution and fair resolution of this action on behalf of all



                                             39
    7:18-cv-02927-JDA       Date Filed 06/21/19     Entry Number 35      Page 40 of 42




Class Members. [Doc. 27-2 at 8.] Plaintiff assisted Class Counsel’s investigation and

prosecution of the claims by providing factual information and other relevant information

related to her claims and by providing documents in her possession relevant to

Defendant’s hiring processes. [Id.] Plaintiff also assisted Class Counsel with preparing the

EEOC charge and Complaint, litigating this action, and negotiating the Settlement

Agreement. [Id.] Class Members were apprised of Plaintiff’s request for a Service Award

in the Notice to Class Members, and no Class Member has objected to the Service Award.

[Doc. 27-2 at 46, 56.]

       The Service Award is proper in light of Plaintiff’s assistance to Class Counsel in the

investigation and litigation of this case. Gray, 2012 WL 12978113, at *7. The Service

Award in the amount of $15,000 is well within the range of reasonable incentive awards

approved by courts. See McCurley v. Flowers Foods, Inc., No. 5:16-cv-00194-JMC, 2018

WL 6650138, at *8 (D.S.C. Sept. 10, 2018) (collecting cases). Accordingly, the Court finds

that the requested Service Award of $15,000 is reasonable in light of the contributions

Plaintiff made to advance the prosecution and resolution of her claims and those of the

Class; the time and effort that Plaintiff expended in furtherance of the investigation,

litigation, and settlement of this case; and the risks she endured in order to vindicate her

rights and the rights of the absent Class Members. The Service Award shall be paid from

the Gross Settlement Amount.




                                             40
    7:18-cv-02927-JDA      Date Filed 06/21/19    Entry Number 35       Page 41 of 42




                      ORDER OF APPROVAL AND JUDGMENT

      For the foregoing reasons, the Court GRANTS Plaintiff’s motions for final approval

of class action Settlement [Doc. 27], approval of attorneys’ fees and costs [Doc. 28], and

approval of the Service Award to Plaintiff [Doc. 29], and ORDERS as follows:

      (1)    The proposed class action Settlement Agreement is APPROVED as it is fair,

             adequate, and reasonable and in the best interests of the Class Members.

             The Settlement is expressly incorporated herein by reference and will have

             the full force and effect as an Order of this Court. The parties shall abide by

             all terms of the Settlement Agreement.

      (2)    The Court hereby CERTIFIES the Settlement Class pursuant to the terms of

             the Settlement Agreement. The notice given to the Class was reasonably

             calculated under the circumstances to apprise Class Members of all material

             elements of the Settlement and their opportunity to exclude themselves from

             the Settlement or to object to, or comment on, the Settlement and to appear

             at the fairness hearing, and the notice satisfies due process. Accordingly,

             the Court determines that all Class Members are bound by this Judgment.

             All Class Members have released and forever discharged the Released

             Claims. All Class Members are barred and permanently enjoined from

             asserting or prosecuting the Released Claims.

      (3)    Class Counsel’s request for Attorneys’ Fees in the amount of $150,000 and

             reimbursement for costs in the amount of $19,329.76 is GRANTED and

             APPROVED.



                                            41
    7:18-cv-02927-JDA        Date Filed 06/21/19   Entry Number 35     Page 42 of 42




      (4)    Plaintiff’s request for a Service Award in the amount of $15,000 is

             GRANTED and APPROVED.

      (5)    The Settlement Claims Administrator will disburse Settlement Checks to

             Class Members, attorneys’ fees and costs to Class Counsel, and the Service

             Award to Plaintiff Regina Robinson within seven (7) days after Defendant

             submits the Gross Settlement Amount to the Settlement Claims

             Administrator.

      (6)    Defendant shall conduct any future credit checks of its job applicants only in

             accordance with applicable law.

      (7)    This case is DISMISSED, with prejudice, subject to the Court’s continuing

             jurisdiction to enforce the terms of the Settlement Agreement.            The

             administration and consummation of the Settlement as embodied in the

             Settlement Agreement shall be under the authority of the Court. The Court

             shall retain jurisdiction to protect, preserve, and implement the Settlement

             Agreement. The Court expressly retains jurisdiction to enter such further

             orders as may be necessary or appropriate in administering and

             implementing the terms and provisions of the Settlement Agreement.

      IT IS SO ORDERED.

                                          s/Jacquelyn D. Austin
                                          United States Magistrate Judge
June 21, 2019
Greenville, South Carolina




                                            42
